  Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 1 of 7 PageID #:5963




                          UNITED STATES DISTRICT COURT

        NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION


IN RE: Lion Air Flight JT 610 Crash                Lead Case: 1:18-cv-07686

                                                   Related Case Nos.: 1:19-cv-02074 (Decedents
                                                   Anggraini, Maulana, and Agustin); 1:19-cv-
WILSON SANDI, as Personal Representative           02312 (Decedent Hantoro); 1:19-cv-02764
of the Estate of DEDE ANGGRAINI, and as            (Decedents Nuraini, Ramadhan, and Silvianti)
next friend of her minor children A.A.J.S.,
and A.A.J.S.,                                      Assigned for All Purposes to Hon. Thomas M.
                                                   Durkin
                             Plaintiffs,
          v.
THE BOEING COMPANY,
                             Defendant.            PLAINTIFFS’ SECOND UNCONTESTED
                                                   MOTION TO FURTHER MODIFY
MYRNA JULIASARI, as Personal                       ORDERS APPROVING MINORS’
Representative of the Estate of SEKAR              SETTLEMENTS TO CHANGE BANK
MAULANA, and as next friend of his minor
children S.N.F., M.N.S., M.E.N., and A.N.S.,

                             Plaintiffs,
          v.
THE BOEING COMPANY,
                             Defendant.

MERDIAN AGUSTIN, as Personal
Representative of the Estate of EKA
SUGANDA, and as next friend of his minor
children A.M.A., and F.F.F.,

                             Plaintiffs,
          v.
THE BOEING COMPANY,
                             Defendant.

YESENIA FERNANDEZ, as Special
Administrator of the Estate of IBNU
HANTORO, and as next friend of his minor
children A.Z.H., and F.R.H.,

                             Plaintiffs,

                                               1
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 2 of 7 PageID #:5964




           v.
 THE BOEING COMPANY,
                               Defendant.

 M. SHOLEKHUDIN ZUHRI, as Personal
 Representative of the Estate of HESTI
 NURAINI, and as next friend of her minor
 child N.E.Q.,

                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.

 DHINA ALDINA SAPUTRI, as Personal
 Representative of the Estate of SHANDY
 JOHAN RAMADHAN, and as next friend of
 his minor child H.U.A.,

                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.

 ADITHYA WIRAWAN, as Personal
 Representative of the Estate of YULIA
 SILVIANTI, and as next friend of her minor
 children R.V.A., and Y.H.S.,

                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.


    PLAINTIFFS’ UNCONTESTED MOTION TO MODIFY ORDERS APPROVING
                MINORS’ SETTLEMENTS TO CHANGE BANK

       A.      INTRODUCTION

       PLEASE TAKE NOTICE that the following Plaintiffs hereby move for an order modifying

the Court’s orders approving minors-plaintiffs’ settlement:

       1.      Plaintiff WILSON SANDI, individually and as the personal representative for the


                                                2
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 3 of 7 PageID #:5965




estate of Decedent DEDE ANGGRAINI and next friend for the minor(s)-plaintiff(s) A.A.J.S. and

A.A.J.S., in the coordinated action entitled Wilson Sandi v. The Boeing Company, Case No. 1:19-

cv-02074 (“Anggraini Action”);

       2.      Plaintiff MYRNA JULIASARI, individually and as the personal representative for

the estate of Decedent SEKAR MAULANA and next friend for the minor(s)-plaintiff(s) S.N.F.,

M.N.S., M.E.N., in the coordinated action entitled Myrna Juliasari v. The Boeing Company, Case

No. 1:19-cv-02074 (“Maulana Action”);

       3.      Plaintiff MERDIAN AGUSTIN, individually and as the personal representative for

the estate of Decedent EKA SUGANDA and next friend for the minor(s)-plaintiff(s) A.M.A. and

F.F.F., in the coordinated action entitled Merdian Agustin v. The Boeing Company, Case No. 1:19-

cv-02074 (“Suganda Action”);

       4.      Plaintiff YESENIA FERNANDEZ as the special administrator for the estate of

Decedent IBNU HANTORO and next friend for the minor(s)-plaintiff(s) A.Z.H. and F.R.H., in the

coordinated action entitled Yesenia Fernandez v. The Boeing Company, Case No. 1:19-cv-02312

(“Hantoro Action”);

       5.      Plaintiff M. SHOLEKHUDIN ZUHRI, individually and as the personal

representative for the estate of Decedent HESTI NURAINI and next friend for the minor(s)-

plaintiff(s) N.E.Q., in the coordinated action entitled M. Sholekhudin Zuhri v. The Boeing

Company, Case No. 1:19-cv-02764 (“Nuraini Action”);

       6.      Plaintiff DHINA ALDINA SAPUTRI, individually and as the personal

representative for the estate of Decedent SHANDY JOHAN RAMADHAN and next friend for the

minor(s)-plaintiff(s) H.U.A., in the coordinated action entitled Dhina Aldina Saputri v. The Boeing

Company, Case No. 1:19-cv-02764 (“Ramadhan Action”); and



                                                3
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 4 of 7 PageID #:5966




       7.      Plaintiff ADITHYA WIRAWAN, individually and as the personal representative for

the estate of Decedent YULIA SILVIANTI and next friend for minor(s)-plaintiff(s) R.V.A. and

Y.H.S., in the coordinated action entitled Adithya Wirawan v. The Boeing Company, Case No. 1:19-

cv-02764 (“Silvianti Action”).

       The aforementioned plaintiffs are collectively referred to herein as “Plaintiffs”.

       Due to unexpected further requests from the legal department of Comerica Bank, which

requests in retrospect are reasonable, Plaintiffs respectfully request this Court to further modify its

June 24th, 2020 order approving the settlement of the minors’ claims against Defendant THE

BOEING COMPANY (“Defendant”) (see Exhibit “A” [06/24/2020 Orders] at Dkt. 602 in order

to change the name of the banking institution for the minors-plaintiffs’ blocked accounts from

“Chase Bank, Comerica Bank, Comerica Securities, Inc., and/or any other FDIC insured

banking institution in the United States,” in the previous order, to “Comerica Bank, and/or

any other FDIC-insured banking institution in the United States, or any affiliates thereof for

the purpose of investing in FDIC-insured products.” The Court previously granted the Motion

to Modify Orders Approving Minor Settlements to Change Bank at Dkt. 602. No other changes

are requested in the instant motion.

       B.      FACTS

       Current Minors’ Settlement Orders. On June 24th, 2020, in the Anggraini Action,

Maulana Action, Suganda Action, Hantoro Action, Nuraini Action, and Hantoro Action, the Court

has previously approved the modification at paragraphs 5 and 8 to name “Chase Bank, Comerica

Bank, Comerica Securities, Inc., and/or any other FDIC insured banking institution in the United

States” in lieu of “Atlantic Union Bank”. See Dkt. 602. However, after submitting the already

approved court order to Comerica’s legal department, Comerica’s legal department requested



                                                  4
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 5 of 7 PageID #:5967




further change in the language of the order to ensure that the exact transactions are authorized.

       Reason Bank Change Necessary. Once again, in compliance with the Court’s orders, Mr.

Indrajana diligently prepared for the transfer of all minors-plaintiffs’ settlement proceeds into their

individual blocked trust accounts. Unfortunately, Comerica’s legal department came back and

notified Mr. Indrajana that the approved amended language of the Court’s Order needed to be

modified to allow for transfer of the funds through Comerica affiliates to the target FDIC insured

blocked account. After discussing at length to see if resolution could be achieved without another

motion, in order to fully comply with the Court’s order while allowing the blocked minor trust

accounts to be invested in appropriate investment products, Plaintiffs had no choice but to submit

this second motion in order to incorporate the small correction requested by Comerica Bank.

       Meet & Confer Requirement Satisfied. Pursuant to Judge Thomas M. Durkin’s general

order applying Local Rule 37, Plaintiffs’ counsel telephonically conferred with all potentially

interested parties—namely, Defendant’s counsel—in good faith on or before the date of filing the

instant motion to resolve the issues presented. Defendant indicated that it does not take any

position with respect to the instant motion and Plaintiffs’ request to further modify the minors’

settlement orders to change the name of the banking institution to handle the minors’ blocked trust

accounts. As a result, Defendant The Boeing Company will not oppose the motion, which is

therefore uncontested.

       C.        ARGUMENT

       Plaintiffs respectfully request this Court to modify its June 24th, 2020 orders approving the

settlement of the minors’ claims in this Anggraini, Maulana, Suganda, Hantoro, Nuraini,

Ramadhan, and Silvianti Actions to change the bank designated to hold the blocked trust accounts

from “Chase Bank, Comerica Bank, Comerica Securities, Inc., and/or any other FDIC



                                                  5
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 6 of 7 PageID #:5968




insured banking institution in the United States,” in the previous order, to “Comerica Bank,

and/or any other FDIC-insured banking institution in the United States, or any affiliates

thereof for the purpose of investing in FDIC-insured products.” The new language has been

reviewed by Comerica’s legal department and will allow the funds in the blocked accounts to be

invested appropriately through Comerica and its affiliates.

       D.      CONCLUSION

       Accordingly, Plaintiffs respectfully requests this Court modify the orders approving the

minors-plaintiffs’ settlement to change the bank from “Chase Bank, Comerica Bank, Comerica

Securities, Inc., and/or any other FDIC insured banking institution in the United States,” in

the previous order, to “Comerica Bank, and/or any other FDIC-insured banking institution in

the United States, or any affiliates thereof for the purpose of investing in FDIC-insured

products.” If it pleases the Court, Plaintiffs will further file notice in this action confirming the

name of the banking institution where each blocked trust is held.

Dated: 6/30/2020                              Respectfully submitted,

                                              /s/ Christopher B. Noyes

                                              KABATECK LLP
                                              Brian S. Kabateck, Cal. Bar No. 152054
                                              (Admitted Pro Hac Vice)
                                              bsk@kbklawyers.com
                                              Christopher B. Noyes, Cal. Bar No. 270094
                                              (Admitted Pro Hac Vice)
                                              cn@kbklawyers.com
                                              633 West 5th Street, Suite 3200
                                              Los Angeles, CA 90071
                                              Tel: (213) 217-5000
                                              Fax: (213) 217-5010

                                              Attorneys for Plaintiffs




                                                 6
   Case: 1:18-cv-07686 Document #: 644 Filed: 07/01/20 Page 7 of 7 PageID #:5969




                                CERTIFICATE OF SERVICE

       The undersigned, counsel of record, certifies that s/he served the foregoing document upon

all counsel of record via CM/ECF, on the date set forth below.


Dated: 6/30/2020                                    /s/ Christopher B. Noyes
                                                    Christopher B. Noyes, Cal. State Bar No.
                                                    270094 (Admitted Pro Hac Vice)

                                                    Attorney for Plaintiffs




                                                7
